UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

CATHAY BANK,

Plaintiff,
CIVIL ACTION NO. 1:20-cv-11396-FDS
v.

KINGSTON WIND INDEPENDENCE,
LLC, BRADFORD CLEAVES,
KIALLY RUIZ, and DUNCAN PETERSON,

Defendants.

Neen” Nea Nee Net Nee Se ee Ne Ne ee Ne ee Nee”

 

DEFENDANT PETERSON’S MEMORANDUM IN SUPPORT OF
MOTION TO VACATE EX PARTE ATTACHMENT AGAINST HIM

1. Mr. Peterson’s 1993 Tenancy by the Entirety. Mr. Peterson and his wife, Ms.
Rita Berkeley, purchased by Quitclaim Deed on March 1, 1992 a property located 12

Cousens Circle, Newton, Massachusetts (the “Newton Property”). Peterson Aff., | 2, and Ex.
“1” thereto . The Quitclaim Deed specified, at the bottom of the first paragraph, that Mr.
Peterson and Ms. Berkeley were purchasing the Newton Property as “Husband and Wife as
tenants by the entirety.” /d. Mr. Peterson Ms. Berkeley were married in 1988. Jd. Mr.
Peterson remains married to Ms. Berkeley and they both reside at the Newton Property. Jd.
Mr. Peterson knew the Newton Property was protected by a tenancy by the entirety. Id., ¥ 3.
2. Writ of Attachment Recorded against Mr. Peterson. The Writ of Attachment
recorded by the Bank was for $1.8 million and specifically references the book and page of

the Deed to the Newton Property. Peterson Aff., ] 4, and Ex. “2”.
3. Formation of KWI. In 2011, Mr. Peterson, a construction company manager,
Bradford Cleaves (“Mr. Cleaves), also a construction company manager, and Kially Ruiz
(“Mr. Ruiz”), a consultant in the industrial wind turbine industry, formed a Massachusetts
limited liability company called Kingston Wind Independence, LLC (““KWI”). Ruiz Aff., J
2. They formed KWI for the purpose of purchasing, installing, and operating an industrial
wind turbine in the Town of Kingston, Massachusetts. Id.

4, KWI’s 2001 Contract with the Town of Kingston. In 2011 K WI entered into a
contract with the Town of Kingston pursuant to which K WI would sell electrical power to
Kingston, to be generated by KWI’s acquisition and installation in Kingston of a large
industrial grade 2 MW wind turbine to be situated on Town-owned land (the “Kingston
Contract” and the “KWI Turbine”). Ruiz Aff., 9 3. KWI would also pay the Town: (1)
personal property taxes; and (2) rent for running the K WI Turbine on the site of a former
Town land fill, a site not usable for any other significant economic purpose. /d. At the time
of this 2011 Kingston Contract no regulation of the Town, or any other regulation, restricted
the KWI Turbine from operating 24 hours per day, 365 days per year. Id.

5, KWI’s Contract with the Massachusetts Clean Energy Center (“CEC”). In
2011 KWI entered into a contract with the CEC pursuant to which the CEC would purchase
up to 71,443 Renewable Energy Credits (“RECs”) over 15 years with a value of between
$2.1-$2.6 million (the “CEC Contract”). Ruiz Aff., 7 4. The RECS were essentially a
subsidy being offered to increase production of alternative energy such as wind energy. /d.

6. KWI’s 2011 Contract with Hyundai. In 2011 K WI also entered into a contract
with Hyundai Heavy Industries (“Hyundai”) to purchase what is referred to here as the K WI

Turbine or the Turbine (the “Hyundai Contract”). Ruiz Aff., ¢ 5. The Hyundai Contract
applied Massachusetts law but provided that disputes were subject to international
arbitration. Jd.

7. The Bank’s 2011 Loan. In 2011, the Bank made a $5,068,000 loan to K WI to
finance its purchase, installation, and operation of the KWI Turbine (the “Loan”). This Loan
was evidenced by a Promissory Note and was governed by a Construction to Permanent Loan
and Security Agreement (the “Loan Agreement”). Ruiz Aff., § 6. Also, as part of its loan
arrangement with the Bank, KWI granted the Bank a customary all-assets first-position UCC
security interest or lien on all of KWI’s assets (the “Bank’s 1‘ Lien”), a copy of which, as
recorded in the Massachusetts UCC Lien Registry, Ruiz Aff., J 6, Ex. “2”, which Bank’s 1*
Lien included, at section (j), the KWI Turbine, and at section (1), the Kingston Contract.

8. The Guaranty. Defendants Mr. Cleaves, Mr. Peterson, and Mr. Ruiz executed
a Guaranty of Payment of the Loan (the “Guaranty”). Ruiz Aff., Ex. “3”. In the Guaranty, at
section 4(c), each Guarantor purported to “waive[] any defense to the enforcement of the
Guaranty, including ... any manner in which Lender has exercised its rights and remedies
under the Loan Documents...”!

9. Investment-backed Expectations. K WI entered into the Kingston Contract, the
Hyundai Contract, and the Loan based on the following investments: (1) the Guarantors
invested over $2.0 million, which was ultimately the property of Mr. Cleaves, Mr. Peterson,
and Mr. Ruiz; (2) the CEC made a grant to KWI of $2.4 million; and (3) the U.S Treasury
made a grant to KWI of $1.9 million, Ruiz Aff., J 8, Ex. “4”, all of which are referred to here

as the “Investment-backed Expectations”.

 

1 As shown below, this waiver clause violated the applicable provisions of the Massachusetts Uniform
Commercial Code, G.L. c. 106.

3
10. A Related Wind Turbine Purchase to be Located in Ipswich. A separate
company, Ipswich Wind Independence, LLC (“IWI”), but with the same three managing
members, also entered into a contract with Hyundai to buy a 2 MW industrial wind turbine to
be installed at a location in the Town of Ipswich. Ruiz Aff., 99. That purchase was financed
with a loan from Seminole Bank located in Florida. Jd.

11. KWI Begins to Repay the Loan. KWI proceeded to pay back the Loan over
time from revenues generated from operating the KWI Turbine. Ruiz Aff., § 10. Such
revenues derived from the Turbine’s production of electrical power and KWI’s sale of that
power to the Town and from its sales of the RECs to the CEC. Id.

12. Dispute with Hyundai. Problems with the both turbines began as early as
2013. Ruiz Aff., 9 11. In late 2013 Hyundai and KWI/IWI entered into a Memorandum of
Understanding (“MOU”) providing KWI and IWI with certain remedies. /d.

13. Dispute with the Town of Kingston. A dispute between K WI and the Town of
Kingston began when some residents of the Town complained about night-time noise from
the KWI Turbine. Ruiz Aff., ¢ 12. In 2015 of the Town’s Board of Health (“BOH”) issued
an abatement order against the KWI Turbine (the “Noise Order”). Jd. The Noise Order forced
KWI to shut down operation of the KWI Turbine 5 hours per day, resulting in a loss of
electricity production and corresponding revenue of about 22%. Jd. The BOH could have
resorted to less onerous means of dealing with the noise issue than complete shut-down of the
KWI Turbine of five hours per day such as by permitting the KWI Turbine to run during those
hours when wind speeds reached a certain level. Jd. Only operating at higher wind speeds, as
shown by expert studies, would mask the noise of the Turbine itself. Jd., ] 12, Ex. “5S”. Out of

gross annual revenue of approximately $803,000, this 22% drop in gross revenue (about
$175,000), given KWI’s annual operating expenses of approximately $620,000, meant that the
Noise Order rendered the KWI Turbine essentially unprofitable and economically unviable.
Id. As a result, KWI was increasingly unable to pay the taxes and rent it owed to the Town.
And the Town exacerbated this problem by increasing the personal property taxes on K WI, and
refusing abatements, even while the K WI Turbine had no economic value. /d.

14. The Bank’s Actions Seeking To Enforce Its Collateral. The Bank was at all
times kept aware of the BOH's Noise Order and its attorney William Pezzoni (“Attorney
Pezzoni”) made substantial efforts to lift or reduce the Noise Order and reduce K WI’s taxes
because the Bank recognized that Kingston’s actions jeopardized the Bank’s ability to enforce
its collateral and KWI’s ability to repay the Loan. Ruiz Aff., ¢ 13. In the Fall of 2018
Attorney Pezzoni undertook a substantial effort to bring aby contacting and/or meeting with
Kingston’s BOH, Kingston’s Selectmen, and the Massachusetts CEC. Jd. Attorney Pezzoni
sent a letter dated October 2, 2018, to Jay Talerman, counsel for the Town of Kingston,
together with a chart summarizing such studies, indicating that the Town had no right to set-off
funds in payment of electricity KWI provided to the Town against taxes the Town claimed
KWI owed to the Town. Jd. at Ex. “6”. On November 21, 2018, Attorney Pezzoni sent an
email to Attorney Talerman, id. at Ex. “7”, asking for the total of KWI’s funds the Town was
withholding and the balance of taxes the Town claimed K WI owed, and further indicating
that Attorney Pezzoni was “assisting in bringing this matter to an amicable resolution.”
Attorney Pezzoni sent a further email to the Guarantors and Grant Pattison (“Mr. Pattison”),
the Bank’s First Vice President & Manager of Commercial Lending, dated December 11,
2018, id. at Ex. “8”, detailing some of his efforts to bring about a resolution of the Town of

Kingston’s ongoing actions to shut down the Turbine and overtax K WI.
15. QOngoing Dispute with Hyundai. In 2017, KWI's and IWI's problems with
Hyundai's wind turbines remained. Ruiz Aff., J 14.

16. Filing of International Arbitration against Hyundai. On April 10, 2017, KWI
and IWI, through the Houston, Texas law firm of Yetter Coleman and its partner, Collin Cox
(“Attorney Cox”), filed an international arbitration against Hyundai with the International
Center for Dispute Resolution (the “Arbitration”). Ruiz Aff., ] 15. KWI and IWI entered into
a contingency fee arrangement with the Yetter Coleman law firm to prosecute their claims in
the Arbitration. Jd. Initially in the Arbitration KWI and IWI jointly sought $400 million in
damages against Hyundai, but this included long-term liabilities potentially owed to the Towns ~
where the wind turbines were located, subcontractor claims, government claw-backs, and
treble damages under G.L. c. 93A. Id.

17. Arrangements Giving the Arbitration Funder a 1 Lien, KWI and IWI located
an arbitration funding firm by the name of Parabellum Capital (“Parabellum”) located in New
York City which was willing to fund the cost of the Arbitration against Hyundai. Ruiz Aff., J
16. However, Parabellum was not willing to fund the legal fees and costs of such an
Arbitration, which were projected to exceed $3.5 million, unless: (1) it received a “.65X profit
multiple” on its funds spent on Arbitration fees and costs (to which K WI and [WI agreed); and
(2) the Bank agreed to subordinate its 1st Lien to all funding provided by Parabellum. Id. The
Yetter Coleman law firm, by law, had a priority attorney’s lien on all of the litigation proceeds
over the Bank’s 1“ Lien without any explicit subordination by the Bank to such attorneys’ lien.
Id. The Bank agreed to subordinate its 1 Lien to Parabellum. Id. This was accomplished by
Parabellum forming a limited liability company by the name of IWKW 1703-547, LLC

CIWKW”), with K WI and IWI granting a first position lien on all “Collateral” consisting of
“Litigation Proceeds” to IWKW (except the “Litigation Proceeds that are owed to the Law
Firm” which were already protected by Yetter Coleman’s attorneys’ lien). Ruiz Aff., J 16, Ex.
“9”, The Bank then entered into an Intercreditor Agreement with IWK W and KWI, id. at Ex.
“10”, pursuant to which the Bank, defined in the Intercreditor Agreement as the “Creditor,”
consented to the grant to IWKW, defined as “Buyer,” of a first position security interest in the
Litigation Proceeds. Specifically, the Intercreditor Agreement provided, at J 1, that “Creditor
[the Bank] hereby consents ... to the Buyer’s [IWKW’s] first priority interest in the Litigation
Proceeds and the Collateral, as defined in the Security Agreement ....” (Bracket added).2

18. KWI’s Reduced Demand. By October, 2018 K WI and IWI had reduced their
joint demand to about $57 million including treble damages under c. 93A. Ruiz Aff., 7 17.

19. 2019 Town of Kingston Cease & Desist Order against KWI Turbine. On
August 14, 2019 the Town of Kingston issued a Cease & Desist Order requiring the K WI
Turbine to be permanently shut down, Ruiz Aff., Ex. “11”, in part due to the unpaid taxes
and rent which the Town was still charging after the Town had used the Noise Order to
deprive the KWI Turbine of all net operating income with which to pay the rent and
taxes. Jd. This rendered the KWI Turbine a total loss and completely destroyed the
investment-backed expectations in the KWI Turbine. Jd. This also exacerbated an existing
constitutional “taking” claim against the Town making that claim now worth in excess of at
least $2.2 million in net present value not including tax and rent overcharges. Jd. See report

of Sustainable Energy Advantage, dated May 25, 2017, and revised on June 27, 2017,

 

2 Consequences of the Bank’s Subordination. As a result of the Bank’s complete subordination of its 1* Lien
to IWKW, which was essentially Parabellum, the Bank had no right to any of the Litigation Proceeds under its
prior 1* Lien unless and until: (1) Parabellum was paid 100% for all funds it had advanced to fund the
Arbitration plus a contractual profit multiple of 65% of such funds; and (2) Yetter Coleman was paid 100% of
the fees and costs owed to it.
commissioned by the Massachusetts CEC, id. at J 19, and Ex. “12”, documenting the loss
due to the “taking” (see Table 10, lower right, for “Cumulative NPV” of negative
$2,256,836). In addition, as result of the shut-down and “taking” K WI lost the value of its
remaining RECs with the Massachusetts CEC worth approximately $1.5 million. Again, the
Bank was kept aware of all of these developments. /d. Mr. Ruiz sent a February 7, 2019
email to Mr. Pattison of the Bank warning of a likely cease and desist order. /d. at Ex. “13”.

20. KWI Kept the Bank Informed. KWI kept the Bank informed of the filing and
progress of the Arbitration. Ruiz Aff., § 19. KWI also kept the Bank informed of the status
of the problems with the operation of the K WI Turbine and its eventual complete shut-down.
Mr. Ruiz sent the Bank status updates on a regular basis. Jd.

21. The Arbitration Hearing Took Place in London in October 2019. The
Arbitration hearing took place in London before a three-person tribunal (the “Tribunal”) in
October 2019. Ruiz Aff., 9 20. After the hearing was completed the tribunal announced it
would release its final decision sometime between June and September 2020.

22. KWI Reduced Its Demand Again. On the advice of Arbitration counsel, at the
time of the London arbitration hearing, K WI and IWI then reduced their demand to Hyundai,
as part of a potential settlement, still further to $10 million. Ruiz Aff., J 21.

23. Hyundai Offered to Settle But For Much Less than KWI Demanded. Around
the end of April 2020, Hyundai offered to settle for yO [redacted] subject to a final,

signed agreement. Ruiz Aff., § 22.

 

3 The settlement agreement among KWI, IWI, the Guarantors and Hyundai requires that it be kept confidential.
However, the Bank has stated the amount of the settlement in both its Memorandum in Support, at page 3, and in
the Pattison Affidavit, at § 12.

8
24. Hyundai’s Offer Was Not Enough to Cover Parabellum’s 1 Lien. As of the
time of Hyundai’s $I [redacted] offer the arbitration funder, Parabellum alone was

already entitled to at least $7 million under its contract with KWI and IWI. Ruiz Aff., J 23.

25. On May 7" - Attorney Cox for K WI Informed the Bank’s Attorney. On May
7" Attorney Cox from the Yetter Coleman law firm sent an email to Attorney Pezzoni,
representing the Bank, telling him: “The overall settlement is SEE [redacted] (pending
negotiation of the final terms and the document)....” Ruiz Aff., Ex. “14”.

26. May 19% — Bank Sent Payoff Balance with Inducements. On May 19" at
11:49 am Mr. Pattison of the Bank sent an email to Mr. Ruiz and Attorney Pezzoni stating,
“The payoff balance for KWI, as of today, is attached” along with a pay-off statement
entitled Kington Wind Independence, LLC. Ruiz Aff., Ex. “15”. The pay-off statement gave
the “payoff balance” for what K WI owed to the Bank as $1,650,000, which included the
inducement of “Waived” late charges of $37,256.91 out $40,625 and “Waived Prepayment
Penalty” completely of $34,134.68. Id.

27. May 19" - Deal Proposed to Bank. Later, on May 19th at 7:32 pm, Attorney
Cox sent an email to Attorney Pezzoni explaining that K WI and the Guarantors had reached
a SHE [redacted] settlement with Hyundai. Ruiz Aff., Ex. “16”. Attorney Cox
explained in his email that he was proposing a deal to the Bank whereby Parabellum would
take only $2,319,356 of the proposed settlement funds, that is, only 33.1% of that to which it
was entitled. Jd. Parabellum’s 1* Lien then amounted to “somewhere between $7-10M”
including cash it invested in the Arbitration plus a .65X profit multiple on its investment.
Attorney Cox further explained that Yetter Coleman would take only $2,000,000 of the

proposed settlement funds, representing only its costs and no fees, which amount was no
better than 36% of the total to which it was entitled of up to $5,582,293. Id. He went on to
say, “... this means no money for K WI, IWI, ...” Attorney Cox, in return, asked the Bank to
agree to take only $1,332,222 out of $1,664,000 owed, that is, about 80%. Jd. Seminole
Bank would also receive the same 80%. /d. He further explained that Hyundai “would pay
the money within 45 days of signature.” (Italics added). Id.

28. May 19" — Attorney Pezzoni Seeks Back Up. On May 19" Attorney Pezzoni
sent an email to Attorney Cox in response to Attorney Cox’s offer of a deal to the Bank.
Ruiz Aff., Ex. “17”. In that May 19" email Attorney Pezzoni says: “I still need the back up
for what makes up the amounts owed to you, Parabellum, and Seminole. Please provide so
my client can make an appropriate and timely decision. They cannot make a decision unless
they know the full amounts (broken out by line item) of all charges being assessed to get to
their global numbers.” /d.

29. | May 19" - Deal Reiterated That Bank Must Release Guarantors to Get Any
Funds. Also, on May 19" Mr. Ruiz sent an email to Mr. Pattison reiterating the discounted
payment offer Attorney Cox had proposed (referred to here as the “Deal”), Ruiz Aff., Ex.
“18”, asking (bolding in original):

if it is OK to proceed ... we would accept the deal under the following conditions: A.

Cathay and Seminole accept approximately 80 cents on the dollar principal amount

owed and release the three owners completely of all personal guarantees on the loans

and any other liabilities to the banks. B. Parabellum and Yetter Coleman take an
equal and significant haircut ... We would like to get your approval to proceed and

sign the settlement offered with Hyundai. They are waiting for our final word on
finalizing the settlement.

On May 20", Mr. Ruiz sent another email, Ex. “19”, asking if it was “OK to proceed.”

30. May 24 Back-up Documentation Provided to Bank. On May 24" Attorney

Cox sent an email to Attorney Pezzoni, Ruiz Aff., | 29, Ex. “20”, in response to Attorney

10
Pezzoni’s May 19" request for the back-up documentation by line item of every expense
charged. The back-up provided to Attorney Pezzoni included: (1) “Cost Report” for all time
expended by Yetter Coleman consisting of 81 pages showing total fees accrued; (2) the
balance due to Seminole Bank; (3) a letter from Parabellum specifying the amount owed to
IWKW;; (4) invoices of Yetter Coleman’s co-counsel; (5) and documents setting forth the
rights of Parabellum, IWKW, and Yetter Coleman to 100% of the litigation proceeds. Id.

31. Post May 24" - KWI and the Guarantors Were Waiting for a Response from
the Bank. After the May 24'" email, Attorney Cox, Parabellum, KWI and the Guarantors
were waiting to hear back from the Bank about its response to the offer of the Deal. Id. Mr.
Cleaves sent an email dated May 29" to Mr. Ruiz, Mr. Peterson, and Attorney Cox in which
he said: “Just waiting on response from Bill Pezzoni — Cathay Lawyer.” Jd.

32. The Bank made no Substantive Objection to the Deal and its Acceptance
seemed a Foregone Conclusion. K WI and the Guarantors believed acceptance of the Deal by
the Bank was very likely because: (1) the Bank had not signaled any disagreement with the
Deal and had only wanted the back-up supporting the Deal (which it got, as noted above); (2)
due to Parabellum’s 1‘ Lien, and because it was entitled under its 1* Lien to an amount in
excess of the pending settlement of SI [redacted], acceptance of the Deal was the
only way for the Bank to get substantial immediate cash, let alone a penny of the settlement
proceeds; and (3) if the Bank had signaled disagreement, K WI and the Guarantors would not
have done the settlement (their signatures, as parties to the Arbitration were required), and
they would have awaited a final arbitration award from the Tribunal (which may or may not

have provided sufficient funds to pay off the Bank). Jd.

11
33. June 15""- K WI and Guarantors Signed the Settlement with Hyundai. On June

15, 2020 K WI and the Guarantors, for the reasons set forth above, and expecting the Bank to
agree to the Deal proposed to it by both Attorney Cox and Mr. Ruiz, signed the settlement
agreement with Hyundai. Ruiz Aff., § 32. On June 16", Attorney Cox for KWI/IWI and the
Guarantors, sent an email to the Arbitration Tribunal announcing the settlement. Jd. at Ex.
“21”. At that point, based on Hyundai’s prior statements, Attorney Cox, K WI/IWI, and the
Guarantors expected receipt of the settlement proceeds around July 30, 2020. Id.

34. July 18" - Default Letter from the Bank. Attorney Pezzoni for the Bank, on
July 8, 2020 sent a certified letter to KWI and the Guarantors giving notice of default and
demanding payment in full (the “Default Letter”). Ruiz Aff., § 33, Ex. “22”.

35. Bank Makes no Effort to Respond to the Offer of the Deal. The July 10"
Default Letter was the very first communication of any kind KWI and the Guarantors had
received from the Bank since Attorney Cox and Mr. Ruiz had offered the Deal to the Bank’s
counsel, Attorney Pezzoni, and the Bank’s officer, Mr. Pattison, on May 19". Id.

36. July 16" — Mr. Ruiz sent_an email to Attorney Pezzoni. Mr. Ruiz sent an
email to Attorney Pezzoni but received the following reply: “I’ll be out of the office for
medical purposes until Tuesday, July 21%, with limited email, voicemail and cell phone
access.” Ruiz Aff., 4 35, Ex. “23”. Thereafter, Mr. Pezzoni never responded to Mr. Ruiz. Jd.

37. July 24" - the Bank sues KWI and the Guarantors. On July 24" the Bank
commenced this suit against K WI and the Guarantors. Jd.

38. August 5“ — Attorney Cox wires the Bank Its Promised share of the Hyundai
Proceeds. Hyundai sent the settlement proceeds in 45 days, at the end of July, as expected.

On August 5, 2020, Attorney Cox wired from Yetter Coleman’s IOLTA account for KWI to

12
Cathay Bank the amount of $1,225,000. Ruiz Aff., 37, Ex. “34”. Seminole had received
an identical amount a few days earlier. The distributions were made equally to KWI and
IWI, and then to their bank creditors, pursuant to the terms of Intercreditor Agreement.
Because the Bank was already holding $129,000 of KWI’s funds (see Ruiz Aff., § 37, Ex.
“25”) the Bank’ August 14" set-off letter), upon the Bank’s receipt of the $1,225,000 of

wired funds it was more than paid in full pursuant to the terms of the Deal.

Standard for Vacating an Ex Parte Attachment

The standard for obtaining and vacating an ex parte real estate attachment is governed
by Massachusetts state law, specifically, Mass.R.Civ.P. 4.1(c) & (f). Under Rule 4.1 the
moving party seeking ex parte attachment must demonstrate: (1) a reasonable likelihood of
success on the merits; (2) in an amount equal to or greater than the amount sought to be
attached; and (3) a “clear danger” that the party whose property is sought to be attached “if
notified in advance ... will convey it, remove it from the state or will conceal it ...” Rule
4.1(h) states that proof must be provided by “affidavits” setting forth “specific facts” to
warrant the findings.

A defendant whose property is attached on an ex parte attachment can move on two
days’ notice to vacate that attachment. Mass.R.Civ.P. 4.1(g). In such a motion to vacate the
defendant “must first introduce evidence by affidavit sufficient to challenge any finding in the
ex parte order.” Latorraca v. Centennial Techs., Inc., 583 F.Supp. 2d 208, 211 (D. Mass.
2008), affirmed sub nom, Latorraca v. Taniki Financial Corp., 393 Fed. Appx. 730 (1* Cir.

2010).4 “Once the defendant provides the required evidence, the burden reverts to the plaintiff

 

4 “Every lawyer is an officer of the court [and] has a duty of candor to the tribunal.” Pearson v. First NH
Mortgage Corp., 200 F.3d 30, 38 (1* Cir. 1999). Where a moving party in an ex parte proceeding has relied on
material omissions and misrepresentations in order to obtain ex parte relief that ex parte relief should be vacated.
UBS Financial Services, Inc. v. Hergert, 2013 WL 5775667, *1 (W.D. Wash. 2013) (“The court issued the TRO

13
to justify the attachment as if it had not been previous granted.” /d. (citing, Aetna Cas. and
Sur. Co v. Rodco Autobody, 138 F.R.D. 328, 332 (D. Mass. 1991).

Once the plaintiff's affidavit in support of its initial ex parte motion is sufficiently
challenged by the defendant’s motion to vacate, the plaintiff must again demonstrate a
reasonable likelihood of success on the merits. The rules then applicable include: (1) “Courts
have generally declined to approve attachments in the face of significant factual disputes.”
Bergus v. Florian, 2019 WL 7565458, *5 (D. Mass. 2019); Hayes v. CRGE Foxborough, LLC,
167 F. Supp.3d 229, 240 (D. Mass. 2016) (“factual disputes ... preclude the Court from
concluding that there is a reasonable likelihood of success...”); and (2) a motion for
attachment should be denied “where defenses were at least facially meritorious.” Sheehan v.
Netversant-New England, Inc., 435 F.Supp.2d 130, 132 (D. Mass. 2004).

Argument

1. The Bank’s Material Omissions And Misleading Statements To the Court Require
That The Burden Shift To The Bank To Justify the Attachment.

a. The Bank hid the fact that counsel for K WI and the Guarantors had offered the

Bank over $1.3 million from the settlement proceeds and that the Bank had not
turned down the Deal backing this offer.

The Bank did not mention anywhere in its papers that counsel for K WI/Guarantors,
Collin Cox, a highly respected attorney,5 had offered the Bank $1.3 million from the
settlement proceeds as part of an overall Deal. Facts listed above (“Facts”), J 26. The Bank
did not tell the Court that as part of the Deal K WI/Guarantors were not going to get anything
from the settlement. Ruiz Aff., Ex. 16, p. 3. All proceeds were going to pay their Arbitration

funder, their attorneys, and their banks. /d. at pp. 1-2. And the Bank did not tell the Court that

 

on October 10 because UBS misrepresented three critical facts. It did so by omitting some material facts entirely
and offering half-truths (or worse) about other facts.”’).

> See Exhibit “1” to this Memorandum.
14
it had not turned down this offer. Facts, { 30, 31, 34. The Bank had to have a reasonable
expectation it would get the money from the Deal, and it got the money. Facts, { 38.
b. The Bank hid the fact that Mr. Peterson owned the Newton Property as a

tenancy by the entirety with his wife so as to help create the false impression
that he would sell it if notified in advance of a hearing on a motion to attach it.

The Bank had seen the Deed to Mr. Peterson’s Newton Property before submitting its
Ex Parte Motion to the Court because its Writ of Attachment recorded in response to allowance
of its Motion references the exact book and page of the Deed of Mr. & Mrs. Peterson to the
Newton Property showing a tenancy by the entirety. Compare Peterson Aff. Exs. “2” and “1”.
Yet the Bank didn’t tell the Court the Newton Property was held in a tenancy by the entirety.

Why not? With the Property held by a tenancy by the entirety there was nothing the
Bank could do to sell or otherwise realize on it to pay the Loan. J. Shapiro, et al, 48 Mass.
Practice Collection Law, § 4:56 (4" ed. June 2020 update) (the “interest of a debtor spouse
[Mr. Peterson] in property held as a tenants by the entirety shall not be subject to execution or
seizure by a creditor [the Bank] of such debtor spouse as long as such property is the principal
residence of the nondebtor spouse [Mr. Peterson’s wife]”; citing, G.L. c. 209, § 1) (Brackets
added). And Mr. Peterson knew this. Facts, § 1. He had absolutely no reason to try and sell
the Newton Property when it was already protected against the Bank’s ability to seize or sell it.
But the Bank didn’t tell the Court any of this, which was all entirely material.

As a result of this concealment the Court made the clearly mistaken finding, at Docket
#9, that : “(ii) there is a clear danger that the defendant if notified in advance of the attachment

of the property will convey it, remove it from the state or will conceal it.” 6

 

6 As for finding no. (i) that Mr. Peterson “is not subject to the jurisdiction of the court”, that is contradicted by the
Bank’s Verified Complaint, at | 4, where the Bank states under oath that, “Defendant is a resident of
Massachusetts.” As for finding no. (ii) that “there is an immediate danger that the defendant will damage or
destroy the property to be attached,” but where the Property to be damaged or destroyed was Mr. Peterson’s

15
c. The Bank gave the misleading impression that it did not have the details of the
Deal when, instead, it had the details as well as all exhaustive backup for the
amount it was being offered.

Attorney Cox in his emails of May 19" and May 24", Facts, J§ 27 & 30, gave Attorney
Pezzoni the exact details of the upcoming settlement, that is, the Deal, who was to get what
from the Deal and why, and then followed up with exhaustive backup for the amounts to be
paid. In spite of these communications, the Bank tries to mislead and create a false impression
to the contrary by stating: (1) “the defendants have failed to provide a copy of the settlement
agreement to Cathay Bank” — Pattison Aff., { 13; and (2) “they have stopped responding to
Cathay Bank’s inquiries [regarding the settlement proceeds] — Pattison Aff., J 15; and (3)
“Cathay Bank has made numerous efforts to communicate with Kingston Wind and various
representatives in an effort to find a solution; however, Kingston Wind has failed to respond in
any material way — Pattison Aff., ] 18.

First, as for not supplying a copy of the draft settlement itself, the Bank knew it
contained a standard confidentiality clause. 2"! Ruiz Aff., § 2. The Bank had to conceal this
too, lest the failure to provide the settlement agreement itself appear prosaic, as it was.

Second, as for claim that K WI stopped responding, this is most ironic because the truth
is the other way around. Attorney Pezzoni did not get back to Attorney Cox about the offered
Deal which paid 80% in return for a release of the Guarantors. Facts, J{ 30, 31, 32, 35, 36.

Third, as for the Bank’s claim that it made efforts to find a solution, instead, Attorney
Cox’s and Mr. Ruiz’s offer of the Deal to the Bank makes clear that, instead, it was K WI and

the Guarantors, at the conclusion of their 3-year Arbitration with Hyundai, who were the ones

 

own house where he lived with this wife, in a protected tenancy by the entirety, this finding is completely
unsupported and is even absurd on its face.

16
trying to find a solution. Facts, ff 27, 29. As for the claim that KWI and the Guarantors
“failed to respond in any material way”, again, instead, it was the Bank that did not respond to
Attorney Cox’s and Mr. Ruiz’s offer of the Deal to the Bank. Facts, {{ 27, 29, 31, 32. For the
Bank to try to argue that the offer of the Deal to it, with its proposed 80% recovery, was
somehow “not a response in a material way” can only be characterized as sheer falsehood.

In summary, due to the Bank’s repeated material omissions and misstatements the Ex

Parte Order should be vacated with the burden shifted to the Bank to justify any attachment.

2. The Bank Cannot Meet Its Burden Because KWI And The Guarantors Have Set
Out a Reasonable Case That The Bank, Whjch Made No Objection to the Deal
From Which It Otherwise Would Have Received Nothing, Is Equitably Estopped
From Claiming Any More Is Owed.

The doctrine of equitable estoppel as recognized in Massachusetts courts holds the
Bank to the Deal which it was offered, which compromised the rights of Parabellum and the
Yetter Coleman law firm to more of the settlement proceeds, which gave up the right of K WI
and the Guarantors to await a potentially much larger decision by the Arbitration panel, to
which Deal the Bank made no substantive objection, it got all the backup in exhaustive detail,
and it received and accepted the payment, to which it otherwise had no right whatsoever. All
of this is set forth in the Facts, [ff 17, 24, 27, 29, 30, 32, 38 . And the applicable law here is
equitable estoppel as set forth in Jn re Spenlihauer, 572 B.R. 18, 43 (Bankr. D.Mass. 2017),
citing, Boylston Dev. Group, Inc. v. 22 Boylston St. Corp., 412 Mass. 531, 542-543 (1992):

[E]stoppel is employed to prevent the inequitable assertion of rights which would
otherwise exist to the detriment of an opposing party who has been misled.
.... Estoppel requires that the Court find existence of: 1) a representation or conduct
amounting to a representation intended to induce a course of conduct on the part of the
person to whom the representation is made; 2) an act or omission resulting from the
representation, whether actual or by conduct, by the person to whom the representation is
made; and 3) detriment to such person as a consequence of the act or omission. Jn re
Colarusso, 295 B.R. 166, 177 (1st Cir. BAP 2003), citing to Boylston Dev. Group, Inc. v.
22 Boylston St. Corp., 412 Mass. 531, 591 N.E.2d 157 (1992) ... “Conduct” may include

17
spoken words, written words, positive acts, silence, and negative omissions to do
something .... To find estoppel, there need not be an actual intent to defraud or
mislead. The estopped party need only have intended or expected that another would act
based upon his representations.

Here, K WI and the Guarantors have more than set forth at least a facially reasonable
argument — and much more, supported by exhaustive detail - which under the applicable
standard set forth above bars any claim by the Bank on the alleged deficiency it sought in the

Ex Parte Motion.

3. Alternatively, The Bank Cannot Meet Its Burden Because It Owed KWI & The
Guarantors A Duty to Act in A Commercially Reasonable Manner, Which Duty
Cannot Be Waived And Which It Has Violated, Thus Barring Any Deficiency.

The Bank as a “secured party” at all times owed K WI, as “debtor”, and the Guarantors,
as “secondary obligors,” a duty to “proceed in a commercially reasonable manner .... to collect
or enforce an obligation of an account debtor or other person obligated on collateral” as long as
the secured party is “entitled to ... full or limited recourse against debtor or secondary
obligor.” G.L. c. 106, § 9-607(c) (“UCC”). The elements requiring the Bank, as provided for
under § 9-607(c), to have acted in a “commercially reasonable manner” all existed here: (1) the
Guarantors are “secondary obligors” as defined at UCC, § 9-102, Com 2 (“secondary obligors”
are defined as “those persons who have a stake in the proper enforcement of the security
interest because of their obligation to pay the secured debt”); (2) “other person obligated on
collateral” means “the right to enforce claims that the debtor may enjoy against others ... those

claims typically would be proceeds of original collateral” as set forth at UCC, § 9-607, Com 3

(see UCC Lien, Ex. 2, the Kingston Contract and other contracts were the Bank’s collateral);

18
and (3) the Bank is entitled to “full or limited recourse against ... a secondary obligor” because
the terms of the Guaranty, Ruiz Ex. “3”, at § 4(c), as the Bank itself argues, so provide.’

Once the secured party’s compliance “is placed in issue, the secured party has the
burden of establishing that the collection, enforcement, disposition, or acceptance was
conducted in accordance with this part.” UCC, § 9-626(a)(2). “[T]he secured party may not
recover any deficiency unless it meets this burden.” UCC, § 9-626, Com 3.

Moreover, the scope of the Bank’s § 9-607(c) duty extends to “collection or
enforcement” with the term “enforcement” not expressly defined in the UCC. The U.S.
Congress has defined the phrase “enforce contracts” to mean “the performance, modification,
and termination of contracts, and the enjoyment of all benefits, privileges, terms and conditions
of the contractual relationship.” 42 U.S.C. § 1981(b). Here, Attorney Pezzoni on behalf of
the Bank sought to modify the Kingston Contract so as to enable K WI not to be financially
crippled by the Noise Order and so it could pay its obligations to the Town and the Bank.
Facts, | 14. Attorney Pezzoni also intervened and sought to modify the CEC Contract again so
that KWI could be adequately funded and pay its obligations. Facts, § 14. And Attorney
Pezzoni acting for the Bank had the leverage of a 1' Lien on KWI’s assets except for the
Arbitration proceeds. He and the Bank were also therefore in a position to take from the Town
the funds of K WI it was wrongly withholding. Facts, J] 7, 14. They were also in a position to
assert that the Town’s actions amounted to a “force majeure” such that the Town had no right

to taxes or rent. Ruiz Aff., Ex. “1,” p. 4. The Bank was also in a position to assert a “taking”

 

7 And the UCC expressly bars any waiver of the 9-607(c) duty no matter what the Guaranty or other loan
document provide; the waiver terms in such documents are illegal. UCC, § 9-602(3) (“the debtor or obligor
may not waive or vary the rules stated in the following listed sections: ... (3) Section 9-607(c), which deals
with collection or enforcement of collateral.”

19
claim against the Town and/or its BOH for the damages they caused.8 In summary, the Bank
actively sought over a period of many months, while possessing tremendous leverage, to
modify KWI’s rights to its advantage and KWI’s. However, it eventually did nothing and
abandoned KWI and its Guarantors to twist and eventually be sued by the Bank for a
deficiency. Such actions, given the harm caused by the BOH, the Town, and the CEC, and the
value of the resulting claims against them, were not commercially reasonable. More
reasonable efforts would have resulted in no deficiency. Now the burden rests with the Bank
to prove otherwise at trial or be denied any deficiency.

With the burden on the Bank in an evidentiary setting to come forward with proof that
its conduct was commercially reasonable, it cannot now prove a reasonable likelihood of
success on its deficiency against Mr. Peterson and, accordingly, any further attachment against
Mr. Peterson should be denied.

KINGSTON WIND INDEPENDENCE, LLP
BRADFORD CLEAVES, KIALLY RUIZ, and
DUNCAN PETERSON

By their attorneys,

/s/ Michael C. Gilleran

Michael C. Gilleran (BBO #192210)
michael.gilleran@fisherbroyles.com

Fisher Broyles LLP

470 Atlantic Avenue, 4" Floor

Boston, MA 02210

Tel: 339.237.1384
Dated: September 9, 2020

 

8 The elements of a valid “taking” claim were all present: (1) the BOH first rendered KWI’s Turbine
economically unviable and then shut it down completely — Facts, {4 13, 19; (2) the KWI Turbine was supported
by extensive Investment-backed Expectations -- Facts, ] 9; and (3) the BOH’s actions were all post-acquisition
and it had alternatives to abate the noise but still permit the KWI Turbine to operate — Facts, ] 13. Penn Central
Trans. Ca. v. New York City, 438 U.S. 104, 124 (1978) (setting forth the three elements).

20
Certificate of Service
I, Michael C. Gilleran, hereby certify that I have today served the foregoing
document on all other counsel of record through the ECF filing system, with which all
plaintiff's counsel have registered.

/s/ Michael C. Gilleran
Michael C. Gilleran

Dated: September 9, 2020

21
 

 

Exhibit “1”
YetterColeman LLP

 

Lawyers

Practices & Experience
The Newsroom
Careers

About Us

Contact Us

TRIALS

Lawyers

 

| APPEALS

Collin J. Cox
Partner

Contact
ccox@yettercoleman.com
O; 713.632.8069 | M; 832.722.2166 | Houston, Texas

(ER vCard [9 POF

Professional Summary

Collin is a business trial lawyer who represents plaintiffs and defendants in
high-stakes commercial cases. He has been a lead trial lawyer in computer
software trade secrets cases, several actions related to the Bernard L. Madoff
fraud, royalty disputes, patent litigation, and other business crisis situations. In
each of his representations, Collin prides himself on his ability to get to the
heart of a complex matter, making everything as simple as possible, but not
simpler (to quote Einstein), to tell a winning story to a jury or judge.

Collin continues to be the youngest trial lawyer in Texas to receive band
ranking recognition from Chambers USA in General Commercial Litigation,
which reports in its 2020 Guide that he is considered "a go-to trial lawyer" who
is "commercially very savvy and a strategic thinker.” Collin's strong reputation
also is reflected in his national role serving a second consecutive year on
Law360's Trials Editorial Advisory Board.

In 2018, Collin was one of 59 Americans selected as a Presidential
Leadership Scholar, completing a year-long leadership curriculum centered
around four presidential administrations, He currently serves on the board of
directors for the Houston Bar Association, UTHealth Development, Houston
Wilderness, and Da Camera of Houston. He chaired three major nonprofit
boards before turning 40, including the Buffalo Bayou Partnership and the
Texas Lyceum, the pre-eminent leadership organization for Texans younger
than 45. He also is on the Board of the Texas General Counsel Forum's
Houston Chapter, which focuses on best legal practices for in-house counsel.

Collin maintains a close connection to Duke Law School, serving on its Board
of Visitors and on its Adjunct Faculty, teaching a class on Hearings Practice
each of the last three years. Collin is named in Best Lawyers in America® for
commercial and intellectual property litigation and is noted as a “Texas Super
Lawyer” by Thomson Reuters and a “Houston Top Lawyer” by H Magazine. In
2012, he was recognized as the Woodrow B. Seals Outstanding Young
Lawyer in Houston.

Prior to joining the firm, Collin practiced with Williams & Connolly LLP in
Washington, D.C., and was a law clerk for the Honorable Anthony J. Scirica,
Chief Judge of the United States Court of Appeals for the Third Circuit, in
Philadelphia.

Collin and his wife, Jacquelyn, have three children.

Representative Experience

SHOW ALL | HIDE ALL

* GHP Nail Systems, LLC v. Benelux Cosmetics B.V. Obtained a $2.7
million jury verdict on counterclaims while defending Benelux, a
Netherlands-based cosmetic distributor in a trial involving poor-quality

gel nail polish manufactured by the plaintiff. We were hired four months

"A yo-to trial lawyer
for businesses from a
wide range of
industries. including vil
and gas, financial
services and
technology companies"
who is praised for his
"ferocious work ethic
and very good tactical

sense."

— CHAMBERS USA:
AMERICA'S LEADING
LAWYERS FOR BUSINESS

Collin is recognized by
his peers in Commercial
and Intellectual
Property Litigation.

— THE BEST LAWYERS IN
AMERICA®

Named a "Texas Super
Lawyer" in Business

Litigation.

— THOMSONREUTERS
before a three-week trial, after discovery and expert selaction. We
prevailed on all counterclaims and successfully defeated seven claims
by GHP. The final award for our client included actual damages,
penalty damages, and attorney fees.
« Ruben Rodriguez v. Encana Oil & Gas (USA) Inc. Secured a complete
dismissal of a breach of contract claim brought against client Helmerich
& Payne by a subcontract employee who allegedly was injured on an
H&P rig focated on Encana's property. Granting our motion to dismiss,
the Court held that the plaintiff could not establish he was a third-party
beneficiary of his daywork drilling contract where he only pleaded that
he received incidental benefits from H&P's obligations under the
contract.
¢ Sanchez v. Noble Energy. Secured dismissal of a nuisance and
personal injury lawsult brought against Noble Energy in Texas state
court involving an alleged accident that occurred in Colorado. After
briefing and argument, the court granted cur motion to dismiss for
forum non conveniens, dismissing the lawsuit with prejudice.
« Joseph Hardesty, et al. v. County of Sacramento Helped secure a
unanimous $107 million federal jury trial win (after five weeks of
testimony) for two mining families in Callfornia. Plaintiffs alleged that
the County of Sacramento violated their procedural and substantive
due process rights by improperly shutting down a sand-gravel mine at
the urging of a large competitor (Top 100 U.S. verdict of 2017).
Business Logic Holding Corporation v. Momingstar et al. In a complex
case involving financial software in the retirement sector, first-chaired a
trial team that secured a $61 million cash recovery that represented

$5% maximum claimed damages by our client, Business Logic.
Reached the last business day before jury selection, the agreement is
the 9th largest disclosed trade-secrets settlement in the U.S. Also
argued summary judgment, which preserved our misappropriation and
breach-of-contract claims and disposed of Morningstar's counterclaim
against our client.

« Polyzen, inc. v. RadiaDyne, L.L.C. First-chalred a defense victory Ina
four-day jury trial in Raleigh representing defendant RadiaDyne, the
designer of balloons used in prostate cancer therapy. Before trial, the
court dismissed all patent claims brought by the plaintiff, a
manufacturer of medical balloons. At trial, the jury unanimously found
for our client on plaintiff's trade secret daim and its claim for
unpurchased inventory. The Jury also found that plaintiff breached the
relevant contract, competed unfairly with our client, and failed to return
tooling paid for by RadiaDyne. After a seven-year journey, the case
resulted in a Judgment for monetary damages for RadiaDyne, which
has since been affirmed by the Federal Circuit.

Professional Honors & Affiliations

 

Commercial Litigation,2015-2020
* “exes Super Lawyer” in Business Litigation, Thomson Reuters, 2013-
2019

“Houston Top Lawyer" In Business Litigation, H Magazine

* “Texas Rising Star,” by Thomson Reuters, 2008-2013

« 2012 Woodrow B. Seals Outstanding Young Lawyer Award, Houston
Young Lawyers Asscclation

« Qutstanding Young Alumnus of Baylor University, 2008

Presentations & Publications
SHOW ALL | HIDE ALL

* “Helping Clients Overcome Financial Hurdles Mid-Litigation.” Law360,
July 16, 2020 (co-author)
“Nulsance - Trespass and Limitations Issues," 42nd Annual Advanced
Civil Trial Course, 2019 (presenter)

“Discovery of Damages in TCPA Cases,” 32nd Annual Advanced
Evidence and Discovery Course, 2019 (presenter and co-author)

“Business Development, Marketing and Networking Strategies.
Practice Skills for Young Lawyers, Texas Young Lawyers Association of
State Bar of Texas, March 2017 (panelist)

Adjunct Professor (Wintersession), Hearings Practice, Duke Law
School, 2017-2020

“Commercial Litigation Trends in Texas," Financier Worldwide,
November 2016

“Trends in Commercial Litigation,” State Bar 8th Annual Business
Disputes Conference, September 2016 (presenter and co-author)

Education & Professional Background

Duke University, J.D., summa cum laude, 2001 (Order of the Coif,
Editor-in-Chief, 2000-2001, Duke Law Jouma!)

University of Cambridge, M.Phil., First Class Honors, 1999

Baylor University, B.A., magna cum laude, 1997 (Phi Beta Kappa,
Outstanding Graduate, College of Arts & Sciences, Student Body
President, Permanent Class President)

Law Clerk to The Han. Anthony J. Scirtca, U.S. Court of Appeals for
the Third Circuit, 2001-2002

Temple Bar Scholar

Admitted to Practice: Texas, 2001, District of Columbia, 2003,
New York, 2015

Cortaci {| Disclaimer | Sitar
Copyright B 2020 yetterColaman LLI4 Sire by 12) Group

 
